                    CaseCase MDL No. 3001 Document
                         1:21-cv-00339-JFR-KRS     42 Filed
                                               Document     06/14/21
                                                        5 Filed       PagePage
                                                                06/14/21   1 of 2
                                                                                1 of 2



                                                 UNITED STATES JUDICIAL PANEL
                                                              on
                                                  MULTIDISTRICT LITIGATION



            IN RE: GOOGLE PLAY STORE SIMULATED
            CASINOíSTYLE GAMES LITIGATION                                                                    MDL No. 3001



                                                    (SEE ATTACHED SCHEDULE)



                                              CONDITIONAL TRANSFER ORDER (CTO í1)



            On June 3, 2021, the Panel transferred 2 civil action(s) to the United States District Court for the Northern
            District of California for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. See
            __F.Supp.3d__ (J.P.M.L. 2021). Since that time, no additional action(s) have been transferred to the Northern
            District of California. With the consent of that court, all such actions have been assigned to the Honorable
            Edward J. Davila.
            It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
            actions previously transferred to the Northern District of California and assigned to Judge Davila.

            Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
            the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Northern District of
            California for the reasons stated in the order of June 3, 2021, and, with the consent of that court, assigned to
            the Honorable Edward J. Davila.

            This order does not become effective until it is filed in the Office of the Clerk of the United States District
            Court for the Northern District of California. The transmittal of this order to said Clerk shall be stayed 7 days
            from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7íday
            period, the stay will be continued until further order of the Panel.



                                                                       FOR THE PANEL:


                                  Jun 14, 2021
                                                                       John W. Nichols
                                                                       Clerk of the Panel

      I hereby certify that the annexed
    instrument is a true and correct copy
      of the original on file in my office.

ATTEST:
SUSAN Y. SOONG
Clerk, U.S. District Court
Northern District of California


    by:
               Deputy Clerk
    Date:    6/14/2021
             6/14
                4/2
                  2021
                   02
                    21
   CaseCase MDL No. 3001 Document
        1:21-cv-00339-JFR-KRS     42 Filed
                              Document     06/14/21
                                       5 Filed       PagePage
                                               06/14/21   2 of 2 of 2




IN RE: GOOGLE PLAY STORE SIMULATED
CASINOíSTYLE GAMES LITIGATION                                                MDL No. 3001



                       SCHEDULE CTOí1 í TAGíALONG ACTIONS



  DIST       DIV.       C.A.NO.    CASE CAPTION


MISSISSIPPI SOUTHERN

  MSS         2        21í00053    Smith v. Google, LLC et al

NEW MEXICO

  NM          1        21í00339    Montoya v. Google, LLC et al

OHIO NORTHERN

  OHN         5        21í00833    Klotz v. Google et al

WASHINGTON WESTERN

  WAW         2        21í00296    Engelbretson v. Bagelcode USA Inc et al
